Citation Nr: 1601962	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  08-05 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD). 
 
2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) from March 26, 2010 onward. 



REPRESENTATION

Veteran represented by:	Joseph R. Moore, Esquire


ATTORNEY FOR THE BOARD

N.K., Associate Counsel


INTRODUCTION

The Veteran had active service from July 2003 to February 2004 and January 2005 to November 2005. 

This matter comes to the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

Following additional development, the RO granted 50 and 70 percent ratings in subsequent September 2009 and September 2015 rating decisions.  However, because the increase to 70 percent did not constitute a full grant of the benefits sought, since an even higher 100 percent rating is possible, the granting of this higher rating did not abrogate his pending appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39(1993).  


FINDINGS OF FACT

1.  In January 2016 the Veteran, through his attorney, submitted a written statement withdrawing his appeal concerning the issue of entitlement to a rating in excess of 70 percent for PTSD.

2.  In January 2016 the Veteran, through his attorney, submitted a written statement withdrawing his appeal concerning the issue of entitlement to TDIU from March 26, 2010 onward.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal have been met with respect to the issue of entitlement to an increased evaluation for PTSD.  38 U.S.C.A. § 7105(b)(2), (d)(5)(West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for withdrawal of an appeal have been met with respect to the issue of entitlement to TDIU beyond March 26, 2010.  38 U.S.C.A. § 7105(b)(2), (d)(5)(West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. 
§ 20.204.  In the present case, the Veteran has withdrawn this appeal through his attorney and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

An initial disability rating in excess of 70 percent for PTSD is dismissed. 
 
Entitlement to TDIU from March 26, 2010 onward is dismissed. 



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


